Case 2:19-cv-06580-DMG-RAO Document 1 Filed 07/30/19 Page 1 of 11 Page ID #:1



  1   NICHOLAS M. WAJDA (State Bar #259178)
      Attorney Email Address: nick@wajdalawgroup.com
  2   WAJDA LAW GROUP, APC
  3   11400 West Olympic Boulevard, Suite 200M
      Los Angeles, California 90064
  4   Telephone: (310) 997-0471
      Facsimile: (866) 286-8433
  5   Attorney for Plaintiff
  6

  7
                                  UNITED STATES DISTRICT COURT
  8
                                CENTRAL DISTRICT OF CALIFORNIA
  9

 10
       REBECCA M. JIMENEZ,                          Case No. 2:19-cv-06580
 11
                         Plaintiff,                 COMPLAINT FOR DAMAGES
 12
              v.                                    1. Violations Of The Telephone Consumer
 13                                                 Protection Act Pursuant To 47 U.S.C. § 227;
 14                                                 2. Violations Of The Rosenthal Fair Debt Collection
       JORA CREDIT HOLDINGS, LLC, doing             Practices Act, Cal. Civ. Code §1788 Et Seq.;
 15    business as JORA, INC.
                                                    3. Invasion of Privacy-Intrusion Upon Seclusion;
 16                      Defendant.
                                                    4. Exemplary damages, Cal. Civ. Code §3294(a)
 17
                                                    DEMAND FOR JURY TRIAL
 18

 19                                            COMPLAINT
 20          NOW COMES Rebecca M. Jimenez (“Plaintiff”), by and through her attorneys, Wajda
 21
      Law Group, APC (“Wajda”), complaining as to the conduct of Jora Credit Holdings, LLC, doing
 22
      business as Jora, Inc.(“Defendant”) as follows:
 23
                                          NATURE OF THE ACTION
 24
         1. Plaintiff brings this action seeking redress for Defendant’s violations of the Telephone
 25

 26   Consumer Protection Act (“TCPA”) pursuant 47 U.S.C. § 227, violations of the Rosenthal Fair

 27   Debt Collection Practices Act (“RFDCPA”) under Cal. Civ. Code §1788, violations of Invasion of

 28
                                                        1
Case 2:19-cv-06580-DMG-RAO Document 1 Filed 07/30/19 Page 2 of 11 Page ID #:2



  1   Privacy, intrusion upon seclusion, and Exemplary Damages pursuant to Cal. Civ. Code §3294(a)
  2   for Defendant’s unlawful conduct.
  3
                                            JURISDICTION AND VENUE
  4
         2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction
  5
      is conferred upon this Court by 47 U.S.C. § 227, 28 U.S.C. §§1331, and 1337, as the action arises
  6

  7   under the laws of the United States. Supplemental jurisdiction exists for the state law claims

  8   pursuant to 28 U.S.C. §1367.

  9      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conduct business
 10
      in the Central District of California, and a substantial portion of the events or omissions giving rise
 11
      to the claims occurred within the Central District of California, and Plaintiff resides in the Central
 12
      District of California.
 13
                                                     PARTIES
 14

 15      4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined

 16   by 15 U.S.C §1692a(3).
 17      5. Defendant is a limited liability company formed under the laws of the State of Delaware.
 18
      Defendant uses the mail and/or telephone for the principal purpose of collecting high interest loans
 19
      from consumers on a nationwide basis, including consumers in the State of California.
 20
         6. Upon information and belief, Defendant Jora Credit Holdings, LLC contacts debtors of Jora,
 21

 22   Inc. in attempts to collect debts owed to Jora Inc., or is otherwise personally and directly involved

 23   in Jora Inc.’s collection attempts.

 24      7. Defendant acted through it agents, employees, officers, members, directors, heirs,
 25   successors, vendors, assigns, principals, trustees, sureties, subrogees, vendors, third-party
 26
      contractors, representatives, and insurers at all times relevant to the instant action.
 27

 28
                                                          2
Case 2:19-cv-06580-DMG-RAO Document 1 Filed 07/30/19 Page 3 of 11 Page ID #:3



  1                                    FACTS SUPPORTING CAUSE OF ACTION
  2       8. On or around July 2018, Plaintiff applied for and obtained an installment loan of $2,600
  3   (“subject debt”) with an annual interest rate above 180% from Defendant.
  4
          9. Plaintiff was making timely payments on the subject debt until she fell on financial hardship
  5
      due to the high interest rate.
  6
          10. In April 2019, Defendant began placing collection calls to Plaintiff’s cellular telephone
  7

  8   number (323) XXX-7314.

  9       11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, possessor,

 10   and operator of the cellular telephone ending in 7314. Plaintiff is and always has been financially
 11
      responsible for her cellular phone and its services.
 12
          12. Immediately after the calls began, Plaintiff answered a call to her cellular telephone from
 13
      Defendant. Defendant demanded that Plaintiff make an immediate payment on the subject debt. In
 14
      that call, Plaintiff explained to Defendant that she was in the process of filing for bankruptcy.
 15

 16   Plaintiff provided Defendant her attorney’s contact information and demanded that Defendant

 17   cease calling her and only communicate with her attorney.
 18       13. Despite requesting Defendant to cease calling her cellular telephone and to only contact her
 19
      attorney, Defendant continued calling Plaintiff directly; knowing Plaintiff was represented by an
 20
      attorney.
 21
          14. Many times, Defendant called Plaintiff multiple times in one day and on back to back days.
 22

 23       15. Notwithstanding Defendant’s lack of prior consent and Plaintiff’s request that Defendant’s

 24   collection calls cease, Defendant unconscionably placed or caused to be placed numerous calls to

 25   Plaintiff’s cellular telephone between April 2019 through the present day, in an attempt to collect
 26   on the subject debt.
 27

 28
                                                          3
Case 2:19-cv-06580-DMG-RAO Document 1 Filed 07/30/19 Page 4 of 11 Page ID #:4



  1      16. Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and Defendant
  2   continued its phone harassment campaign.
  3
         17. In the calls that Plaintiff answered, Plaintiff was greeted by a noticeable period of “dead
  4
      air” while Defendant’s automated telephone system attempted to connect Plaintiff to a live agent.
  5
         18. Specifically, there would be an approximate 2 second pause between the time Plaintiff said
  6

  7   “hello,” and the time that a live agent introduced them self as a representative of Defendant.

  8      19. Moreover, Plaintiff also heard what sounds to be call center noise in the background of

  9   Defendant’s phone calls.
 10
         20. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone
 11
      using an automated telephone dialing system that is commonly used in the payday loan industry to
 12
      collect defaulted debts.
 13
         21. The phone numbers that Defendant most often used to contact Plaintiff were (714) 352-
 14

 15   0252, (714) 361-9257, (714) 361-9269, and (714) 408-2707, but upon information and belief, it

 16   may have used other phone numbers to place calls to Plaintiff’s cellular phone.
 17                                                  DAMAGES
 18
         22. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general
 19
      well-being.
 20
         23. Defendant’s phone harassment campaign and illegal collection activities have caused
 21

 22   Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon and

 23   occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased risk of

 24   personal injury resulting from the distraction caused by the phone calls, aggravation that
 25   accompanies unsolicited telephone calls, emotional distress, mental anguish, anxiety, loss of
 26
      concentration, diminished value and utility of telephone equipment and telephone subscription
 27

 28
                                                         4
Case 2:19-cv-06580-DMG-RAO Document 1 Filed 07/30/19 Page 5 of 11 Page ID #:5



  1   services, the loss of battery charge, and the per-kilowatt electricity costs required to recharge her
  2   cellular telephone as a result of increased usage of her telephone services.
  3
         24. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied
  4
      Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.
  5
         25. Plaintiff has expended time with her attorneys as a result of Defendant’s conduct.
  6

  7      26. Concerned about the violations of her rights and invasion of her privacy, Plaintiff was

  8   forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

  9   conduct.
 10
                 COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 11
         27. Plaintiff restates and realleges paragraphs 1 through 26 as though fully set forth herein.
 12
         28. Defendant placed or caused to be placed numerous non-emergency calls, including but not
 13
      limited to the calls referenced above, to Plaintiff’s cellular telephone using an automatic telephone
 14

 15   dialing system (“ATDS”) without her prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

 16      29. The TCPA defines ATDS as “equipment which has the capacity...to store or produce
 17   telephone numbers to be called, using a random or sequential number generator; and to dial such
 18
      numbers.” 47 U.S.C. §227(a)(1).
 19
         30. Upon information and belief, based on the lack of prompt human response during the phone
 20
      calls in which Plaintiff answered, and the pre-recorded messages requesting Plaintiff to call
 21

 22   Defendant, Defendant used an ATDS to place calls to Plaintiff’s cellular telephone.

 23      31. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

 24   agent once a human voice is detected, thus resulting in a pause after the called party speaks into the
 25   phone.
 26
         32. Upon information and belief, the phone system Defendant used to place calls to Plaintiff’s
 27
      cellular phone has the capacity to dial numbers randomly or sequentially.
 28
                                                         5
Case 2:19-cv-06580-DMG-RAO Document 1 Filed 07/30/19 Page 6 of 11 Page ID #:6



  1      33. Defendant violated the TCPA by placing numerous harassing phone calls to Plaintiff’s
  2   cellular telephone from April 2019 through the present day, using an ATDS without her prior
  3
      consent.
  4
         34. Any prior consent, if any, was revoked by Plaintiff’s verbal revocations.
  5
         35. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her cellular
  6

  7   phone.

  8      36. Upon information and belief, Defendant has no system in place to document and archive

  9   whether it has prior consent to contact consumers on their cellular phones.
 10
         37. Upon information and belief, Defendant knew its collection practices were in violation of
 11
      the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.
 12
         38. Defendant, through its agents, representatives, subsidiaries, vendors, third-party contractors
 13
      and/or employees acting within the scope of their authority acted intentionally in violation of 47
 14

 15   U.S.C. §227(b)(1)(A)(iii).

 16      39. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of $500
 17   per call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing
 18
      violations of the TCPA should trigger this Honorable Court’s ability to triple the damages to which
 19
      Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).
 20
      WHEREFORE, Plaintiff, REBECCA M. JIMENEZ, respectfully requests that this Honorable
 21
      Court enter judgment in her favor as follows:
 22
               a. Declaring that the practices complained of herein are unlawful and violate the
 23               aforementioned statutes and regulations;
 24
               b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
 25               pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

 26            c. Enjoining Defendant from contacting Plaintiff; and
 27            d. Awarding any other relief as this Honorable Court deems just and appropriate.
 28
                                                        6
Case 2:19-cv-06580-DMG-RAO Document 1 Filed 07/30/19 Page 7 of 11 Page ID #:7



  1         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
  2       40. Plaintiff restates and realleges paragraphs 1 through 39 as though fully set forth herein.
  3
          41. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
  4
          42. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)
  5
      and (f).
  6
          43. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
  7

  8              a.    Violation of Cal. Civ. Code § 1788.11(d)

  9       44. The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(d), states that a debt collector may not
 10   cause “a telephone to ring repeatedly or continuously to annoy the person called.”
 11
          45. Defendant violated the RFDCPA when it continuously called Plaintiff’s cellular telephone
 12
      after she notified it to stop calling and that she was represented by an attorney. This repeated
 13
      behavior of systematically calling Plaintiff’s cellular telephone despite her demands was done with
 14

 15   the purpose of annoying Plaintiff into paying the subject debt.

 16       46. Moreover, Defendant was told clearly to stop calling Plaintiff’s cellular telephone and that

 17   she was represented by an attorney.
 18       47. Defendant disregarded these requests, and continued its calls to Plaintiff, with the goal of
 19
      frustrating Plaintiff into paying the subject debt.
 20
          48. Defendant called Plaintiff with such frequency and consistency as to be unreasonable and
 21
      constitute harassment of Plaintiff.
 22

 23              b.    Violations of RFDCPA § 1788.11(e)

 24       49. The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(e), states that a debt collector may not

 25   communicate “by telephone or in person, with the debtor with such frequency as to be unreasonable
 26
      and to constitute a harassment to the debtor under the circumstances.”
 27

 28
                                                            7
Case 2:19-cv-06580-DMG-RAO Document 1 Filed 07/30/19 Page 8 of 11 Page ID #:8



  1      50. Defendant violated the RFDCPA when it continuously called Plaintiff’s cellular telephone
  2   after she notified it to stop calling. This repeated behavior of systematically calling Plaintiff’s
  3
      cellular telephone despite her demands was unreasonable and harassing. The repeated contacts were
  4
      made with the hope that Plaintiff would succumb to the harassing behavior and ultimately make a
  5
      payment. The frequency and volume of calls, shows that Defendant willfully ignored Plaintiff’s
  6

  7   pleas with the intent of harassing her.

  8      51. Furthermore, Defendant relentlessly contacted Plaintiff numerous times in one day and on

  9   back to back days, up to 4 times in one day. Placing such voluminous calls in short succession
 10
      constitutes conduct that is unreasonable and harassing in an attempt to harass Plaintiff into making
 11
      payment in violation of the RFDCPA.
 12
         52. Upon being told to stop calling and that Plaintiff was represented by an attorney, Defendant
 13
      had ample reason to be aware that it should cease its harassing campaign of collection phone calls.
 14

 15   Nevertheless, Defendant consciously chose to continue placing calls to Plaintiff’s cellular

 16   telephone.
 17      WHEREFORE, Plaintiff, REBECCA M. JIMENEZ respectfully requests that this Honorable
 18
      Court enter judgment in her favor as follows:
 19
         a. Declare that the practices complained of herein are unlawful and violate the aforementioned
 20         statute;
 21      b. Enjoining Defendant from continuing to call Plaintiff;
 22
         c. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
 23
         d. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
 24         1788.30(b);

 25      e. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
            § 1788.30(c); and
 26

 27      f. Award any other relief as the Honorable Court deems just and proper.

 28
                                                        8
Case 2:19-cv-06580-DMG-RAO Document 1 Filed 07/30/19 Page 9 of 11 Page ID #:9



  1                   COUNT III – INVASION OF PRIVACY—INTRUSION UPON SECLUSION
  2       53. Plaintiff restates and realleges paragraphs 1 through 52 as though fully set forth herein.
  3
          54. Defendant through its collection conduct, has repeatedly and intentionally invaded
  4
      Plaintiff’s privacy.
  5
          55. Defendant’s persistent and unwanted autodialed phone calls to her cellular phone eliminated
  6

  7   Plaintiff’s right to be left alone.

  8       56. All of the calls made to Plaintiff’s cellular phone were made in violation of the TCPA, and

  9   were unreasonable and highly offensive invasions of Plaintiff’s right to privacy.
 10
          57. The constant unauthorized prying into Plaintiff’s seclusion was highly offensive to Plaintiff
 11
      and this intrusion would be objectionable to any reasonable person.
 12
          58. Defendant’s unsolicited phone harassment campaign severely disrupted Plaintiff’s privacy,
 13
      disrupted Plaintiff’s sleep, disrupted Plaintiff’s workflow and work productivity, disrupted
 14

 15   Plaintiff’s mealtimes, and continually frustrated and annoyed Plaintiff into submission.

 16       59. These persistent collection calls eliminated the peace and solitude that Plaintiff would have
 17   otherwise had in Plaintiff’s home, work, and anywhere else Plaintiff went with her cellular phone.
 18
          60. By continuing to call Plaintiff’s cellular phone attempting to dragoon Plaintiff into paying
 19
      the subject debt, Plaintiff had no reasonable escape from these incessant calls.
 20
          61. As detailed above, by persistently autodialing Plaintiff’s cellular phone without her prior
 21

 22   express consent, Defendant invaded Plaintiff’s right to privacy, as legally protected by the TCPA,

 23   and caused Plaintiff to suffer concrete and particularized harm.

 24       62. Defendant’s relentless collection conduct and tactic of repeatedly auto dialing Plaintiff’s
 25   cellular phone after she requested that these calls cease is highly offensive to a reasonable person.
 26
          63. Defendant intentionally and willfully intruded upon Plaintiff’s solitude and seclusion.
 27

 28
                                                         9
Case 2:19-cv-06580-DMG-RAO Document 1 Filed 07/30/19 Page 10 of 11 Page ID #:10



   1   WHEREFORE, Plaintiff, REBECCA M. JIMENEZ, respectfully requests that this Honorable
   2   Court enter judgment in her favor as follows:

   3      a. Declaring that the practices complained of herein are unlawful and violate the
             aforementioned statutes and regulations;
   4
          b. Awarding Plaintiff actual damages;
   5
          c. Award Plaintiff punitive damages;
   6

   7      d. Award Plaintiff her reasonable attorney’s fees & costs;

   8      e. Enjoining Defendant from contacting Plaintiff’s cellular phone and work phone; and

   9      f. Awarding any other relief as this Honorable Court deems just and appropriate
  10               COUNT IV – EXEMPLARY DAMAGES, CAL. CIV, CODE §3294(A)
  11
          64. Plaintiff restates and realleges paragraphs 1 through 63 as though fully set forth herein.
  12
          65. Section 3294 of the California Civil Code states that a plaintiff “may recover damages for
  13
       the sake of example and by way of punishing the defendant” when the defendant “breach[ed] an
  14
       obligation not arising from contract, where it is proven by clear and convincing evidence that the
  15

  16   defendant has been guilty of oppression, fraud, or malice”. Cal. Civ. Code §3294(a).

  17      66. Defendant violated their obligations not to harass, abuse, annoy, coerce, intimidate, or
  18   oppress Plaintiff, which obligations do not arise from contract but from statutes (TCPA and
  19
       RFDCPA) and common law (Intrusion upon seclusion).
  20
          67. Defendants are guilty of oppression, fraud, or malice towards Plaintiff.
  21
          68. Therefore, Defendants are liable to Plaintiff for exemplary damages.
  22

  23      69. As described above, Plaintiff was harmed by Defendant’s actions and inactions.

  24

  25

  26

  27

  28
                                                        10
Case 2:19-cv-06580-DMG-RAO Document 1 Filed 07/30/19 Page 11 of 11 Page ID #:11



   1   WHEREFORE, Plaintiff, REBECCA M. JIMENEZ, respectfully requests that this Honorable
   2   Court enter judgment in her favor as follows:

   3       a. Declaring that the practices complained of herein are unlawful and violate the
              aforementioned statutes and regulations;
   4
           b. Awarding Plaintiff exemplary damages pursuant to Cal. Civ. Code §3294(A);
   5
           c. Award Plaintiff punitive damages;
   6

   7       d. Award Plaintiff her reasonable attorney’s fees & costs;

   8       e. Enjoining Defendant from contacting Plaintiff’s cellular phone and work phone; and

   9       f. Awarding any other relief as this Honorable Court deems just and appropriate
  10
                                                 JURY DEMAND
  11
           Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by jury of all
  12

  13   issues triable by jury.

  14

  15

  16

  17       Dated: July 30, 2019                     Respectfully submitted,
  18                                                By: /s/ Nicholas M. Wajda
  19                                                Nicholas M. Wajda
                                                    WAJDA LAW GROUP, APC
  20                                                11400 West Olympic Boulevard, Suite 200M
                                                    Los Angeles, California 90064
  21                                                Telephone: (310) 997-0471
                                                    Facsimile: (866) 286-8433
  22                                                Email: nick@wajdalawgroup.com
  23

  24

  25

  26

  27

  28
                                                        11
